If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                             COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     August 20, 2020
               Plaintiff-Appellee,

v                                                                    No. 348123
                                                                     Calhoun Circuit Court
ROBERT DORIAN SANGO,                                                 LC No. 2017-002351-FH

               Defendant-Appellant.


Before: GADOLA, P.J., and GLEICHER and STEPHENS, JJ.

GLEICHER, J. (concurring).

       I concur with the majority’s resolution of this case. I write separately to underscore the
majority’s holding that the commencement of trial, standing alone, cannot serve as the basis for
denying an unequivocal request for self-representation. As the majority points out, our Supreme
Court explained in People v Anderson, 398 Mich. 361; 247 NW2d 857 (1976), that a potential for
delay or inconvenience does not “invariably” arise from a request made midtrial.

        Here, the trial court made no effort to balance defendant’s asserted right to self-
representation with the court’s interest in preventing disruption or delay. By reflexively rejecting
defendant’s invocation of his Sixth Amendment right without exercising any discretion
whatsoever, the trial court unreasonably deprived defendant of his right to proceed pro se. See
State v Hightower, 361 Ore 412, 421; 393 P3d 224 (2017) (“[T]he record must include some
indication of how the trial court actually weighed the relevant competing interests involved for an
appellate court to be able to determine whether the trial court abused its discretion in ruling on a
request to waive the right to counsel and proceed pro se.”).

        The majority posits that the Anderson inquiry is optional if a request is “untimely.” In this
regard, I respectfully disagree. In my view, whenever a defendant expresses a desire for self-
representation the trial court must engage in the colloquy required under Anderson and MCR
6.005(d). See also People v Dennany, 445 Mich. 412, 438; 519 NW2d 128 (1994) (“Obviously,
the most effective way for a trial court to safeguard against the opening of an appellate parachute
is to comply with the court rules and Anderson.”). Even when a request for self-representation
comes midtrial, a court must develop a factual record. Doing so serves three critical purposes.



                                                -1-
First, it establishes whether the defendant’s waiver is unequivocal, knowing, and voluntary.
Second, undertaking a colloquy will almost certainly reveal the court’s reasoning if a request is
denied. And third, waiving counsel midtrial is likely more dangerous to a defendant than doing so
earlier in the proceedings, necessitating an especially cautious warning of the risks.

          Because the trial court denied defendant’s right to self-representation without any colloquy
at all, the majority correctly concludes that a new trial is required.



                                                              /s/ Elizabeth L. Gleicher




                                                 -2-